 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF CALIFORNIA
 6
 7
     DEBORAH ANN WILBURN                           Case No. 1:18-cv-01153-DAD-EPG
 8
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS
 9                                                 RECOMMENDING THAT THIS ACTION BE
           v.                                      DISMISSED, WITHOUT PREJUDICE
10
     ROSE MARIE DIANN,                             OBJECTIONS, IF ANY, DUE WITHIN
11                                                 FOURTEEN (14) DAYS
                  Defendant.
12
13
            On August 27, 2018, Deborah Ann Wilburn (“Plaintiff”), proceeding pro se,
14
     commenced this action by filing a Complaint against Rose Marie Diann (“Defendant”). (ECF
15
     No. 1.) Plaintiff alleges that Defendant was her case manager, and that Defendant sold her
16
     personal information and told her whereabouts to Jimmy Homando, a parolee. Id. Plaintiff
17
     further alleges that Defendant and Homando have been harassing her. Id.
18
            On August 27, 2018, Plaintiff also filed an application to proceed in forma pauperis
19
     pursuant to 28 U.S.C. § 1915. (ECF No. 2.) On August 29, 2018, finding that Plaintiff failed to
20
     demonstrate that she is unable to pay the required filing fee due to poverty or indigence, the
21
     Court issued an order denying the application. (ECF No. 3.) The order directed Plaintiff to file
22
     an amended application to proceed in forma pauperis within fourteen days, and provided, “No
23
     requests for extension will be granted without a showing of good cause. Failure to timely
24
     comply with this order will result in a recommendation that this action be dismissed.” Id. The
25
     time period has expired, and Plaintiff failed to pay the filing fee, submit an application to
26
     proceed in forma pauperis, or otherwise respond to the Court’s order.
27
            Accordingly, IT IS HEREBY RECOMMENDED that:
28



                                                      1
 1             1. This action be dismissed, without prejudice, for Plaintiff=s failure to pay the filing
 2                fee pursuant to 28 U.S.C. § 1914 or to file an amended application to proceed in
 3                forma pauperis pursuant to 28 U.S.C. § 1915; and
 4             2. The Clerk of Court be directed to close this case.
 5             These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 7   days after being served with these findings and recommendations, Plaintiff may file written
 8   objections with the court. Such a document should be captioned “Objections to Magistrate
 9   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections
10   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,
11   772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.
12   1991)).
13
     IT IS SO ORDERED.
14
15
        Dated:       October 5, 2018                              /s/
16                                                          UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28



                                                        2
